DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, directed to the product of figures 1 – 12, corresponding to claims 1 – 7, in the reply filed on June 4, 2021 is acknowledged.
Claims 8 – 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 4, 2021.

Drawings
Figure 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The abstract of the disclosure is objected to because it does not clearly state what is new and/or improved in the art, nor does it state the benefits of the invention over the prior art.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Trench Emitter Injection Enhanced Insulated Gate Bipolar Transistor (or similar).

Claim Objections
Claims 2, 3, 6 and 7 are objected to because of the following informalities:
Regarding claim 2, the claim recites “the trench gates”, which lacks proper antecedent basis, and is interpreted as “the trench gate”.  
Regarding claim 3, the claim recites “the emitter electrodes are”, which lacks proper antecedent basis, and is interpreted as “the emitter electrode is
Regarding claim 6, the claim recites “the first major surface” and “the second major surface”, both of which lack proper antecedent basis, and are interpreted as “a first major surface” and “a second major surface”, respectively.
Claim 7 depends from claim 6.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (US 2017/0025522 A1).
Regarding claim 5, Naito discloses a semiconductor device having an IE-type IGBT structure (e.g. figure 1), comprising: 
a stripe-shaped trench gate formed in a semiconductor substrate (stripe-shaped trench gate 40 in semiconductor substrate 10, ¶ [0037] and [0043]); and 
a trench emitter arranged at a predetermined distance from the trench gate and formed in the semiconductor substrate along the trench gate in plan view (trench emitter 30, ¶ [0046] and [0053]), 
wherein a depth of the trench emitter is deeper than a depth of the trench gate in a thickness direction of the semiconductor substrate (as seen in figure 1, and discussed in ¶ [0049] – [0051], the depth of the trench emitter 30 is deeper than a depth of the trench gate 40 in the thickness direction of the semiconductor substrate 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfirsch et al. (US 2011/0018029 A1) in view of Naito (US 2017/0025522 A1).
Regarding claim 1, Pfirsch discloses a semiconductor device (e.g. figure 1) comprising:
a semiconductor substrate (e.g. semiconductor substrate 103, ¶ [0027]) having a first major surface (e.g. top surface of 103 in figure 1) and a second major surface on the opposite side of the first major surface (e.g. bottom surface of 103 in figure 1);
a stripe-shaped trench gate formed on the first major surface (stripe-shaped trench gate 102/107/108, ¶ [0027]);
a stripe-shaped trench emitter formed on the first major surface and arranged to face the trench gate (e.g. stripe-shaped trench emitter 101/105/106, ¶ [0027] – [0028]);
an N-type emitter layer (e.g. N-type emitter layer 112, ¶ [0028]) and a P-type base layer (e.g. P-type base layer 109, ¶ [0028]) formed on the first major surface (i.e. top surface) of a region surrounded by the trench gate and the trench emitter in plan view and arranged at one side of the trench gate (e.g. as seen in figure 1, base layer 109 is surrounded by the trench gate 102/107/108 and the trench emitter 101/106/107 on both sides looking down in a plan view, and is at one side of the trench gate 102/107/108),
a P-type base contact layer formed on the first major surface and arranged at one side of the trench emitter (P-type base contact layer 115, ¶ [0028]);
a P-type floating layer formed on the first major surface at the outside of the trench gate and the trench emitter in plan view (P-type floating the P-type floating layer being positioned at the other sides of the trench gate and the trench emitter respectively (e.g. as seen in figure 1);
an emitter electrode formed to commonly connect with the P-type base contact layer, the trench emitter and the N-type emitter layer (emitter electrode 114, ¶ [0028]);
a P-type collector layer formed on the second major surface (P-type collector layer 118 on the bottom surface of 103, ¶ [0028]); and
an N-type drift layer formed in the semiconductor substrate between the P-type collector layer and the P-type base layer (N-type drive layer 117, ¶ [0028]).
Pfirsch is silent with respect to disclosing the P-type base contact layer having a higher impurity concentration than the base layer, and a bottom surface of the trench emitter is closer to the P-type collector layer than a bottom surface of the trench gate in a thickness direction of the semiconductor substrate.
Naito discloses an analogous device (e.g. figures 1 and 2), comprising an analogous P-type base contact layer having a higher impurity concentration than an analogous base layer (e.g. as seen with respect to figures 1 and 2, the P-type base contact layer 15 is denoted as “P+”, while the base layer 14 is denoted as “P-“. It is well-known and customary in the art that a “+” implies a higher impurity concentration than a “-“, ¶ [0040] and [0058]), and a bottom surface of the trench emitter is closer to the P-type collector layer than a bottom surface of the trench gate in a thickness direction of the semiconductor substrate (as seen in figure 1, and discussed in ¶ [0049] – [0051], the bottom surface of the trench emitter 30 is closer to the P-type collector 22 than the trench gate 40 in the thickness direction of the semiconductor substrate 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pfirsch such that the P-type base contact layer has a higher impurity concentration than the base layer since Pfirsch discloses a vertical IGBT and Naito discloses an analogous vertical IGBT such that the P-type base contact layer has a higher impurity concentration than the base layer. One would have been motivated to have the P-type base contact layer with a higher impurity concentration than the base layer in order to provide an ohmic connection between the base layer and the emitter electrode, as taught by Naito.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pfirsch such that a bottom surface of the trench emitter is closer to the P-type collector layer than a bottom surface of the trench gate in a thickness direction of the semiconductor substrate since Pfirsch discloses a vertical IGBT with a trench emitter and a trench gate, and Naito discloses an analogous vertical IGBT with a trench emitter and a trench gate such that a bottom surface of the trench emitter is closer to the P-type collector layer than a bottom surface of the trench gate in a thickness direction of the semiconductor substrate. One would have been 

Regarding claim 2, Pfirsch in view of Naito disclose a semiconductor device according to claim 1, wherein a depth of the trench emitter is greater than a depth of the trench gate in the thickness direction of the semiconductor substrate (Naito: figure 1, a depth of the trench emitter 30 is greater than a depth of the trench gate 40 in the thickness direction of the semiconductor substrate 10)

Regarding claim 3, Pfirsch in view of Naito disclose a semiconductor device according to claim 1, wherein the emitter electrode is commonly connected to the N-type emitter layer and the P-type base layer (Pfirsch: figure 1 shows the emitter electrode 114 is commonly connected to the N-type emitter layer 112 and the P-type base layer 109 through base contact 115. Naito: figures 1 and 2 show the emitter electrode 28 is commonly connected to the N-type emitter layer 12 and the P-type base layer 14 through base contact 15).

Regarding claim 4, Pfirsch in view of Naito disclose a semiconductor device according to claim 1, wherein in the thickness direction of the semiconductor substrate, an N-type layer is formed between the P-type base layer and the N-type drift layer (Naito: figure 1 shows N-type layer 16 between the P-type base layer 14 and the N-type drift layer 18) and wherein the N-type layer has a higher impurity concentration than the N-type drift layer (e.g. as seen in figure 1, the N-type layer 16 is N+ while the N-type drift layer is N-, ¶ [0041]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfirsch to include an N-type layer formed between the P-type base layer and the N-type drift layer such that the N-type layer has a higher impurity concentration than the N-type drift layer since Pfirsch discloses a vertical IGBT and Naito discloses an analogous vertical IGBT such that an N-type layer is formed between the P-type base layer and the N-type drift layer, wherein the N-type layer has a higher impurity concentration than the N-type drift layer., One would have been motivated to include an N-type layer formed between the P-type base layer and the N-type drift layer such that the N-type layer has a higher impurity concentration than the N-type drift layer in order to form an accumulation region, as taught by Naito (¶ [0041]).

Regarding claim 5, Pfirsch discloses a semiconductor device having an IE-type IGBT structure (e.g. figure 1), comprising: 
a stripe-shaped trench gate formed in a semiconductor substrate (stripe-shaped trench gate 102/107/108 formed in semiconductor substrate 103, ¶ [0027]); and 
a trench emitter arranged at a predetermined distance from the trench gate and formed in the semiconductor substrate along the trench gate in plan view (e.g. stripe-shaped trench emitter 101/105/106, ¶ [0027] – [0028]). 
Pfirsch is silent with respect to disclosing a depth of the trench emitter is deeper than a depth of the trench gate in a thickness direction of the semiconductor substrate.
Naito discloses an analogous device (e.g. figures 1 and 2), wherein a depth of the trench emitter is deeper than a depth of the trench gate in a thickness direction of the semiconductor substrate (as seen in figure 1, and discussed in ¶ [0049] – [0051], the depth of the trench emitter 30 is deeper than a depth of the trench gate 40 in the thickness direction of the semiconductor substrate 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pfirsch such that a depth of the trench emitter is deeper than a depth of the trench gate in a thickness direction of the semiconductor substrate since Pfirsch discloses a vertical IGBT with a trench emitter and a trench gate, and Naito discloses an analogous vertical IGBT with a trench emitter and a trench gate such that a depth of the trench emitter is deeper than a depth of the trench gate in a thickness direction of the semiconductor substrate. One would have been motivated to have a depth of the trench emitter deeper than a depth of the trench gate in a 

Regarding claim 6, Pfirsch in view of Naito disclose a semiconductor device according to claim 5, as cited above. Pfirsch further discloses an N-type emitter layer (e.g. N-type emitter layer 112, ¶ [0028]) and a P-type base layer (e.g. P-type base layer 109, ¶ [0028]) formed in the semiconductor substrate in a region surrounded by the trench gate and the trench emitter and disposed at one side of the trench gate (e.g. as seen in figure 1, base layer 109 is surrounded by the trench gate 102/107/108 and the trench emitter 101/106/107 on both sides, and is at one side of the trench gate 102/107/108); a P-type base contact layer formed in the semiconductor substrate and disposed at one side of the trench emitter (P-type base contact layer 115, ¶ [0028]); an emitter electrode formed to commonly connect with the P-type base contact layer, the trench emitter and the N-type emitter layer (emitter electrode 114, ¶ [0028]); a P-type floating layer formed on a first major surface at the outside of the trench gate and the trench emitter in plan view (P-type floating layer 120, ¶ [0029]), the P-type floating layer being positioned at the other sides of the trench gate and the trench emitter respectively (e.g. as seen in figure 1); a P-type collector layer formed on a second major surface (P-type collector layer 118 on the bottom surface of 103, ¶ [0028]); and an N-type drift layer formed in the semiconductor substrate between the P-type collector layer and the P-type base layer (N-type drive layer 117, ¶ [0028]).
Pfirsch is silent with respect to disclosing the P-type base contact layer having impurity concentration higher than that of the P-type base layer.
Naito discloses an analogous P-type base contact layer having an impurity concentration higher than that of the P-type base layer (e.g. as seen with respect to figures 1 and 2, the P-type base contact layer 15 is denoted as “P+”, while the base layer 14 is denoted as “P-“. It is well-known and customary in the art that a “+” implies a higher impurity concentration than a “-“, ¶ [0040] and [0058]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pfirsch such that the P-type base contact layer has an impurity concentration higher than that of the P-type base layer since Pfirsch discloses a vertical IGBT and Naito discloses an analogous vertical IGBT such that the P-type base contact layer has an impurity concentration higher than that of the P-type base layer. One would have been motivated to have the P-type base contact layer with an impurity concentration higher than that of the P-type base layer in order to provide an ohmic connection between the base layer and the emitter electrode, as taught by Naito.

Regarding claim 7, Pfirsch in view of Naito disclose a semiconductor device according to claim 6, as cited above. Naito further disclose an N-type layer formed between the P-type base layer and the N-type drift layer in the thickness direction of the semiconductor substrate (Naito: figure 1 shows N-type layer 16 between the P-type base layer 14 and the N-type drift layer 18), and wherein the N-type layer has a higher impurity concentration than the N-type drift layer (e.g. as seen in figure 1, the N-type layer 16 is N+ while the N-type drift layer is N-, ¶ [0041]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfirsch to include an N-type layer formed between the P-type base layer and the N-type drift layer such that the N-type layer has a higher impurity concentration than the N-type drift layer since Pfirsch discloses a vertical IGBT and Naito discloses an analogous vertical IGBT such that an N-type layer is formed between the P-type base layer and the N-type drift layer, wherein the N-type layer has a higher impurity concentration than the N-type drift layer., One would have been motivated to include an N-type layer formed between the P-type base layer and the N-type drift layer such that the N-type layer has a higher impurity concentration than the N-type drift layer in order to form an accumulation region, as taught by Naito (¶ [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT T HUBER/Primary Examiner, Art Unit 2892